UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4938


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL EUGENE FROST, a/k/a Jackson,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-00887-HFF-4)


Submitted:   June 2, 2011                Decided:   September 20, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.
William N. Nettles, United States Attorney, A. Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Eugene Frost pled guilty, pursuant to Fed. R.

Crim. P. 11(c)(1)(C), to one count of conspiracy to possess with

the intent to distribute 500 grams or more of methamphetamine,

in violation of 21 U.S.C. § 846 (2006).                The district court

sentenced Frost to 200 months’ imprisonment.              On appeal, Frost

asserts that the district court erred in accepting his guilty

plea because the factual basis offered by the Government at the

Fed. R. Crim. P. 11 hearing was insufficient to support the

plea.   We affirm.

            The district court is required to satisfy itself that

there is a factual basis for a defendant’s guilty plea prior to

entering judgment.        Fed. R. Crim. P. 11(b)(3).         “The rule is

intended   to    ensure   that   the   [district]   court   make[s]   clear

exactly what a defendant admits to, and whether those admissions

are   factually     sufficient   to    constitute   the   alleged   crime.”

United States v. Ketchum, 550 F.3d 363, 366 (4th Cir. 2008)

(internal quotation marks omitted).          Because Frost did not move

to withdraw his guilty plea on the basis of an insufficient

factual basis, we review his challenge for plain error, United

States v. Martinez, 277 F.3d 517, 524-26, 532 (4th Cir. 2002),

which exists when a clear or obvious error by the district court

affects    a    defendant’s   substantial    rights,    United   States   v.

Massenburg, 564 F.3d 337, 342-43 (4th Cir. 2009).

                                       2
              We    conclude       that       Frost    fails       to    show    error       by       the

district court.            A defendant’s guilt on a charge of conspiracy

to possess with the intent to distribute 500 grams or more of

methamphetamine is established by showing that: (1) two or more

persons      agreed       to    possess    with       the       intent   to     distribute            500

grams or more of methamphetamine; (2) the defendant knew of the

conspiracy;        and     (3)    the    defendant          “knowingly        and     voluntarily

became a part of” the conspiracy.                           United States v. Yearwood,

518   F.3d     220,       227    (4th Cir. 2008)            (internal         quotation          marks

omitted).

              Frost concedes that the factual basis established that

he    knew    of    the        conspiracy       to    possess        with       the    intent          to

distribute methamphetamine, but contends that the evidence was

insufficient to prove he was a member of the conspiracy.                                               He

argues that the factual basis established a mere buyer-seller

relationship        between       himself       and     others.           Although          evidence

showing      that     a    defendant       is    a     buyer       or    seller        in    a    drug

transaction,        standing           alone,    is     insufficient            to     prove          the

defendant’s participation in a conspiracy, see United States v.

Mills,       995    F.2d        480,    485     (4th Cir. 1993),              evidence           of    a

buyer-seller relationship is relevant to “the issue of whether a

conspiratorial relationship exists,” Yearwood, 518 F.3d at 226

(internal quotation marks omitted).                             Further, “[e]vidence of a

buy-sell      transaction         coupled       with        a    substantial          quantity         of

                                                 3
drugs . . . support[s] a reasonable inference that the parties

[are] co-conspirators.”             United States v. Reid, 523 F.3d 310,

317   (4th   Cir.     2008)       (internal        quotation    marks   and     ellipsis

omitted).     Likewise, continued relationships and repeated drug

transactions      between     parties        are    indicative    of    a   conspiracy,

particularly when the transactions involve substantial amounts

of drugs.     Id.

             In     this   case,     the     Government’s        recitation       of   the

facts, to which Frost agreed, established that he made multiple

exchanges and purchases of “pound quantities” of methamphetamine

at    the    residence       of     a    co-conspirator,          pursuant      to     the

coordinated efforts of another co-conspirator, and that on the

day of his arrest, Frost possessed pound quantities of the drug

and transported it to the residence for such an exchange.                              This

evidence is sufficient to establish Frost’s participation in the

conspiracy.         Accordingly,        we   discern     no    plain    error     in   the

district court’s acceptance of Frost’s guilty plea.

             We therefore affirm the district court’s judgment.                         We

dispense     with     oral    argument        because     the     facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED



                                             4